DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2018 and 07/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the aerodynamic surface” in line 2. It’s unclear if this is referring to “a continuous aerodynamic surface” in claim 1, line 1, or to “an aerodynamic surface of the moveable surface” in claim 1, line 15. Therefore, the claim is vague and indefinite. For the purpose of examination, “the aerodynamic surface” in claim 2 is interpreted as referencing “a continuous aerodynamic surface” in claim 1, line 1.

Claim 11 recites the limitations “the fixed part”, “the aerodynamic structure”, and “the movable surface”. There is insufficient antecedent basis for the limitations in the claim.

Claim 12 recites the limitation “The aerofoil assembly according to claim 10”. There is insufficient antecedent basis for the limitation in the claim because there is not an “aerofoil assembly” in claim 10. For the purpose of examination, the claim is interpreted as “The aerofoil assembly according to claim 11”.

Claim 13 recites the limitation “the aerodynamic surface” in lines 2-3. It’s unclear if this is referring to “a continuous aerodynamic surface” in claim 1, line 1, or to “an aerodynamic surface of the moveable surface” in claim 1, line 15. Therefore, the claim is vague and indefinite. For the purpose of examination, “the aerodynamic surface” in claim 13 is interpreted as referencing “a continuous aerodynamic surface” in claim 1, line 1.

Claim 16 recites the limitation “The aerofoil”. There is insufficient antecedent basis for the limitation in the claim.

Claims 14-15 and 17 inherit the deficiencies of the base claims. 

Claims rejected herein if rejected below under 35 USC 102 or 103 are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordel et al. (US 7611099).

Regarding claim 1, teaches a seal plate (Figs. 3A-3B, “first seal member” 342 and “second seal member” 352) for maintaining a continuous aerodynamic surface between a fixed part of an aerodynamic structure (Figs. 3A-3B, “fixed wing portion”, 105) and a movable surface (Figs. 3A-3B, “spoiler”, 114a; shown moving in Fig. 3B), the seal plate comprising: a first resilient material (Figs. 3A-3B, “resilient layer”, 348) and defining said aerodynamic surface thereon (Figs. 3A-3B shows “resilient layer” 348 defining the aerodynamic surface between 108 and 352) and being configured to be mounted to the fixed part along a first edge (Fig. 3A-3B, “trailing edge region”, 108; shown where the “resilient layer” 348 of the “first seal member” 342 is mounted to the “fixed wing portion” 105) thereof and slidably to engage the movable surface at a second distal edge (Fig. 3A-3B, “spoiler leading edge region”, 306; shown where the “resilient layer” 348 of the “first seal member” 342 is slidably engaging the “second seal member” 352 at mounted to the “spoiler” 114a; “the second seal member 352 is formed from Delrin.RTM. or another suitable plastic material having a beveled contact surface 364 which can slide over the resilient layer 348 of the first seal member 342 as the spoiler 114a moves relative to the fixed wing portion 105”, Col. 5, Lines 3-8; thus slidably engaging at a second distal edge), the distal edge defining a sealing surface (Figs. 3A-3B, upper surface of “first sealing member” 342 engaging and sealing “spoiler” 114a edge; shown at “spoiler leading region” 306) configured to sealably contact the movable surface (Figs. 3A-3B shows “second seal member” 352 sealably in contact with both the upper surface of the “first sealing member” 342 and the “spoiler” 114a at the “spoiler leading region” 306), and a rigid lever (Figs. 3A-3B, “second seal member” 352; shown rigid and described of a rigid plastic material) configured to transfer a bending moment from the movable surface to the seal plate (Figs. 3A-3B, “second seal member” 352 shown transferring a bending moment to “first seal member” 342 as “spoiler” 114a is moved the bending moment bends the seal plate in correspondence with movement of the movable surface and maintains the continuous aerodynamic surface (Fig. 3B shows “second seal member” 352 bending the “first seal member” 342 as “spoiler” 114a is moved downward while maintaining the continuous aerodynamic surface of the “fixed wing portion” 105, the “first seal member” 342, and the “spoiler” 114a), wherein the seal plate includes a step (Figs. 3A-3B, “second seal member” 352 shown extending past the edge of “spoiler” 114; acting as a step) which steps the rigid lever from the aerodynamic surface (Figs. 3A-3B shows “second seal member” 352 acting as a step that engages both the “first seal member” 342 and “spoiler” 114a) such that the rigid lever slidably engages a side of the movable surface opposite to an aerodynamic surface of the moveable surface (Figs. 3A-3B; “the second seal member 352 is formed from Delrin.RTM. or another suitable plastic material having a beveled contact surface 364 which can slide over the resilient layer 348 of the first seal member 342 as the spoiler 114a moves relative to the fixed wing portion 105”, Col. 5, Lines 3-8; thus as shown and described, the step or “second seal member” 352 slidably engages the lower surface of “spoiler” 114a, opposite of the upper aerodynamic surface of the “spoiler” 114a).

Regarding claim 2, Kordel teaches the seal plate according to claim 1, in which the sealing surface (Figs. 3A-3B, upper surface of “first sealing member” 342) forms a transition between the aerodynamic surface and the rigid lever (Figs. 3A-3B shows surfaces of “second seal member” 352 forming a transition between the aerodynamic surface, defined by the upper surfaces “fixed wing portion” 105, “first sealing member” 342, and “spoiler” 114a, and rigid “second seal member” 352 which extends below “spoiler” 114a).

Regarding claim 3, Kordel teaches the seal plate according to claim 1, in which the sealing surface is formed on a flexible seal (Figs. 3A-3B shows “resilient layer” 348 of the “first seal member” 342 as a flexible seal).

Regarding claim 4, Kordel teaches the seal plate according to claim 1, in which the sealing surface (Figs. 3A-3B, upper surface of “first seal member” 342) extends in a direction of relative movement between the movable surface and the seal plate (Figs. 3A-3B shows upper surface of “first seal member” 342 extending and bending downward in a direction of the movement of the “spoiler” 114a and “first seal member” 342).

Regarding claim 5, Kordel teaches the seal plate according to claim 1, in which the first resilient material comprises fibre reinforced composite material (“the resilient layer 348 can include other metallic and non-metallic materials of sufficient elasticity. Such materials can include, for example, fiber-reinforced resins, plastics, high-strength metal alloys, etc.”, Col. 4, Lines 60-63).

Regarding claim 6, Kordel teaches the seal plate according to claim 3, in which the flexible seal (Figs. 3A-3B, “first seal member”, 342) comprises a core of a second resilient material (Figs. 3A-3B, “base layer”, 358; “The base layer 358 can be made from rubber, plastic, and/or other materials suitable for absorbing vibration of the first seal member 342.”, Col. 4, Lines 63-66).

Regarding claim 7, Kordel teaches the seal plate according to claim 6, in which the second resilient material is of rubber-like consistency (“The base layer 358 can be made from rubber, plastic, and/or other materials suitable for absorbing vibration of the first seal member 342.”, Col. 4, Lines 63-66).

Regarding claim 11, Kordel teaches an aerofoil assembly (Figs. 2A-2B) comprising the fixed part of the aerodynamic structure, the seal plate according to claim 1 attached thereto and the movable surface in sealable engagement with the seal plate (see claim 1 above), wherein the movable surface is a moveable control surface (Figs. 2A-2B shows that “spoiler” 114a is a movable control surface for an aerofoil). 

Regarding claim 12, Kordel teaches the aerofoil assembly according to claim 10 (note, interpreted as “claim 11”), in which the moveable control surface (Fig. 3A-3B, “spoiler”, 114a) defines a second sealing surface (Figs. 3A-3B, lower surface of “second sealing member” 352) at one edge thereof (Figs. 3A-3B show “second sealing member” 352 at “spoiler leading region” 306) to engage the sealing surface of the seal plate (Figs. 3A-3B show lower surface of “second sealing member” 352 engaging the upper surface of “first sealing member” 342).

Regarding claim 13, Kordel teaches the aerofoil assembly according to claim 11, in which the moveable control surface (Figs. 3A-3B, “spoiler”, 114a) defines a deflection surface opposed to the aerodynamic surface thereof slidably to engage the rigid lever of the seal plate (Figs. 3A-3B; “the second seal member 352 is formed from Delrin.RTM. or another suitable plastic material having a beveled contact surface 364 which can slide over the resilient layer 348 of the first seal member 342 as the spoiler 114a moves relative to the fixed wing portion 105”, Col. 5, Lines 3-8; thus as shown and described, the step or “second seal member” 352 slidably engages the lower surface of “spoiler” 114a, opposite of the upper aerodynamic surface of the “spoiler” 114a).

Regarding claim 14, Kordel teaches the aerofoil assembly according to claim 13, in which the deflection surface depends from the second sealing surface at an angle thereto (Figs. 3A, 3B, and 3C show that the angle of the surface on the inside of the wing and “spoiler” 114a depends from lower surface of the “second sealing member” 352).

Regarding claim 15, Kordel teaches the aerofoil assembly according to claim 11, in which the moveable control surface comprises a spoiler (Figs. 3A-3B, “spoiler”, 114a).

Regarding claim 16, Kordel teaches the aerofoil including an aerofoil assembly according to claim 11 (see claim 11 above).

Regarding claim 17, Kordel teaches the aerofoil according to claim 16, in which the control surface (Figs. 3A-3B, “spoiler”, 114a) comprises a droopable spoiler (Figs. 3A-3B show “spoiler” 114a is droopable) with a first position thereof representing a cruise configuration for the aerofoil (Position shown in Fig. 3A) and a second position representing a high lift configuration for the aerofoil (Position shown in Fig. 3B).

Regarding claim 18, Kordel teaches an airfoil assembly (Figs. 2A-3C) comprising: a fixed wing (Figs. 3A-3B, “fixed wing portion”, 105) having a first aerodynamic surface (Figs. 3A-3B, upper surface of “fixed wing portion”, 105) and a trailing edge (Fig. 3A-3B, “trailing edge region”, 108); a seal plate (Figs. 3A-3B, “first seal member” 342 and “second seal member” 352) having a leading edge region fixed to the trailing edge of the fixed wing (Fig. 3A-3B show the leading edge of the “first sealing member” 342 is mounted to the “fixed wing portion” 105 at the “trailing edge region” 108), a resilient panel (Figs. 3A-3B, “resilient layer”, 348) extending in a chordwise direction back from the leading edge region (Figs. 3A-3B shows “resilient layer” 348 extending between 108 and 352), and a rigid lever (Figs. 3A-3B, “second seal member” 352; shown rigid and described of a rigid plastic material) extending back in the chordwise direction from the resilient panel (Figs. 3A-3B show “second sealing member” 352 extending from “resilient layer” 348 to 306); and a moveable spoiler (Figs. 3A-3B, “spoiler” 114a) including a leading edge (Fig. 3A-3B, “spoiler leading edge region”, 306), a third aerodynamic surface extending from the leading edge of the spoiler in the chordwise direction (Figs. 3A-3B, upper surface of “spoiler” 114a) and an underside surface opposite to the third aerodynamic surface (Figs. 3A-3B, underside surface of “spoiler” 114a inside the wing); wherein the resilient panel includes a second aerodynamic surface (Figs. 3A-3B, upper surface of “resilient layer” 348) aligned with the first and third aerodynamic surfaces along the chordwise direction (Figs. 3A-3B show the upper surfaces of the “fixed wing portion” 105, “resilient layer” 348, and “spoiler” 114a aligned in the chordwise direction of the airfoil); wherein the rigid lever is joined to a trailing edge of the second aerodynamic surface by a step in the resilient panel which offsets the rigid lever out of a plane of the second aerodynamic surface (Figs. 3A-3B shows the underside of the “second sealing member” is joined to a step of the upper side “resilient layer” 348 extending which can slide over the resilient layer 348 of the first seal member 342 as the spoiler 114a moves relative to the fixed wing portion 105”, Col. 5, Lines 3-8; thus slidably engaging).

Regarding claim 19, Kordel teaches the airfoil assembly of claim 18, wherein the leading edge region of the seal plate is a strip extending the length of the seal plate (Fig. 3A shows “sealing members” 342 & 352 as a strip extending in the chordwise direction of the wing) and is fixed to an underside surface of the fixed wing (Figs. 3A-3B shows “first sealing member” 342 attached to the underside of “fixed wing portion” 105 by “removable fasteners” 304), wherein the strip is stepped from the second aerodynamic surface by a distance commensurate with a thickness of the trailing edge of the fixed wing (Fig. 3A shows the “fasteners” 304 step the “first sealing member” 342 by a distance with a thickness of the “trailing edge region” 108 of the “fixed wing portion” 105, maintaining a continuous upper surface of the wing).

Regarding claim 20, Kordel teaches the airfoil assembly of claim 18, wherein the seal plate (Figs. 3A-3B, “first seal member” 342 and “second seal member” 352) forms a cantilevered plate fixed to the fixed wing (Figs. 3A-3B shows “first seal member” 342 forming a cantilever 

Regarding claim 21, Kordel teaches the airfoil assembly of claim 18, further comprising a flexible seal attached to or incorporated in the step of the seal plate (Figs. 3A-3B show “first sealing member” 342 as flexible at the step of the “resilent layer” 348 extending into the wing in the chordwise direction), wherein the flexible seal extends the length of the step and abuts the leading edge of the spoiler (Figs. 3A-3B shows both the “first sealing member” 342 and “second sealing member” 352 extending into and abuting the lower surface of “spoiler” 114a).

Regarding claim 22, Kordel teaches the airfoil assembly of claim 18, wherein the first, second and third aerodynamic surfaces form a continuous aerodynamic surface (Figs. 3A-3B show the upper surfaces of “fixed wing portion” 105, the “first seal member” 342, and the “spoiler” 114a forming a continuous aerodynamic surface).

Regarding claim 23, Kordel teaches airfoil assembly of claim 22, wherein the continuous aerodynamic surface includes a first recess formed by a first gap between the first and second aerodynamic surfaces, and a second gap between the second and third aerodynamic surfaces (Fig. 3A shows recesses for connecting the upper surfaces of “fixed wing portion” 105, the “first seal member” 342, and the “spoiler” 114a between the gaps of these components).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kordel et al. (US 7611099) in view of Martin Hernandez (US 2006/0249627 A1).

Regarding claim 8, Kordel teaches the seal plate according to claim 1, but does not expressly disclose in which the sealing surface is covered by a fabric.
However, in an analogous aircraft seal art, Martin Hernandez teaches in which the sealing surface is covered by a fabric (“A first type of such seals are non-reinforced tongue-shaped seals, covered in low-friction polyester fabric”, Para. [0008]).


Regarding claim 9, Kordel as modified by Martin Hernandez teaches the seal plate according to claim 8.
Further, Martin Hernandez teaches in which the fabric comprises a low friction material (“A first type of such seals are non-reinforced tongue-shaped seals, covered in low-friction polyester fabric”, Para. [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal plate of Kordel as modified by Martin Hernandez in which the fabric comprises a low friction material, as further taught by Martin Hernandez, to reduce the friction between moving parts.

Regarding claim 10, Kordel teaches the seal plate according to claim 3, wherein the fibre reinforced composite material, the second resilient material of the core and a cover form a co-cured whole single-piece structure (Fig. 3A shows that the layers form a “first sealing member” 352).
Kordel does not expressly disclose a fabric cover.
However, in an analogous aircraft seal art, Martin Hernandez teaches a fabric cover (“A first type of such seals are non-reinforced tongue-shaped seals, covered in low-friction polyester fabric”, Para. [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647